

114 S3298 IS: Carl’s Law
U.S. Senate
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3298IN THE SENATE OF THE UNITED STATESSeptember 7, 2016Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require the label of any drug containing an
			 opiate to prominently state that addiction is possible.
	
 1.Short titleThis Act may be cited as Carl’s Law. 2.Labeling requirement to alert all consumers of opiates that addiction is possible (a)MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:
				
 (dd)If it is a drug containing an opiate (as defined in section 102 of the Controlled Substances Act) unless the label prominently states that the drug contains an opiate and addiction is possible..
 (b)Delayed applicabilityThe amendment made by subsection (a) applies beginning on the date that is 180 days after the date of enactment of this Act.